Name: Commission Regulation (EEC) No 1979/89 of 3 July 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 89 Official Journal of the European Communities No L 189/21 COMMISSION REGULATION (EEC) No 1979/89 of 3 July 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (l ), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (!) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 36 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12, 1986, p. 1 . 0 OJ No L 172, 21 . 6 . 1989, p . 1 . (') OJ No L 136, 26 . 5 . 1987, p . 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . No L 189/22 Official Journal of the European Communities 4. 7. 89 ANNEX I 1 . Operation Nos (') : 337 and 338/89 2. Programme : 1989 3. Recipient : Office des cerÃ ©ales, 30 rue A. Savary, 1002-Tunis, BelvÃ ©dÃ ¨re , tel . 680 10 17 4. Representative of the recipient (2) : Ambassade de Tunisie Ã Bruxelles, telex AMBATU Bruxelles 22078, tel . 771 73 93 5. Place or country of destination : Tunisia 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (]) : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Commission Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 1663/89 (OJ No L 163, 14. 6. 1989, p. 13) Specific characteristics : 14% of matter which is not basic cereal of unimpaired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals The varieties referred to in Article 4 (6) of Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18), as last amended by Regulation (EEC) No 2258/87 (OJ No L 208, 30 . 7 . 1987, p. 10), are excluded 8. Total quantity : 30 000 tonnes 9. Number of lots : two (I : 15 000 tonnes ; II : 15 000 tonnes) 10 . Packaging and marking : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed f) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Sfax 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I : 1 to 15. 8 . 1989 ; II : 16 to 31 . 8 . 1989 18 . Deadline for the supply : 1 : 31 . 8 . 1989 ; II : 15. 9 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 18 . 7 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 25. 7. 1 989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I : 16 to 31 . 8 . 1989 ; II : 1 to 15. 9 . 1989 (c) deadline for the supply : I : 15. 9 . 1989 ; II : 30. 9 . 1989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders H : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 1 . 7. 1989 4. 7, 89 Official Journal of the European Communities No L 189/23 ANNEX II 1 . Operation No (') : 322/89 2. Programme : 1988 3. Recipient : Guinea Bissau 4. Representative of the recipient (2) : M. Bernardino Cardoso, Ministre du Plan, BP 6, Bissau, GuinÃ ©e Bissau, telex 275 PB 5. Place or country of destination : Guinea Bissau 6. Product to be mobilized : broken rice 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under ILA.11 ) 8 . Total quantity : 3 000 tonnes (6 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (a)) marking on the bags in letters at least 5 cm high : 'ACTION N? 322/89 / ARROZ EM TRINCAS / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPUBLICA DA GUINE BISSAU' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Bissau 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 8 . 1989 18 . Deadline for the supply : 15. 9 . 1989 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 18 . 7. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 8 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 1 5. 9 . 1 989 (c) deadline for the supply : 30. 9 . 1989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6): Refund applicable on 1 . 7. 1989 No L 189/24 Official Journal of the European Communities 4. 7 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  I : M. von Helldorff, 21 avenue Jugurtha, BP 3, 1002-Tunis, Belvedere, tel 78 86 00, telex 13596/ 14399, telefax 78 82 01  II : M. Collingwood, rue E. Mondlane 29, Caixa Postal 359, Bissau , tel. 21 33 60, telex 264 DECOM Bl. (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned* have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. O In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. n The vessel must show a minimum unloading capacity of 2 000 tonnes a day.